DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 2/15/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 11/17/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “exerting a first force onto a second side of the receptacle holder during the cycling step without applying force to any of the receptacles disposed in the receptacle wells.” However, the specification only discusses the use of the apparatus with the applying of a force of the receptacles in the receptacles wells, see for example paragraph [0084]. As the specification thoroughly discusses the applying of a force to the receptacle 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 6, 10, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6,144,448, hereinafter Mitoma in view of WO 2012/012779, hereinafter Wilson.
Regarding claim 1, Mitoma teaches a method for performing a nucleic acid amplification reaction (abstract), the method comprising the automated steps of: (a) transporting multiple receptacles to each of a plurality of corresponding receptacle wells of a thermally conductive receptacle holder (columns 2-3, lines 62-5), each of the receptacles containing a reaction mixture (columns 2-3, lines 62-5 and columns 6-7, lines 41-8), wherein the receptacle wells are aligned in a single row (figure 1); (b) cycling the temperature of the receptacle holder (column 4, lines 52-67);  (d) establishing optical communication between each of the receptacle wells and an excitation signal source and an emission signal detector during step (b) (figure 2 and column 6, lines 7-19); and (e) determining whether an emission signal is emitted from any of the receptacles during step (d) as an indication of the presence of a target nucleic acid (columns 8-9, lines 63-16).
Mitoma fails to teach a thermoelectric device which is a Peltier device situated between a support and a first side of the receptacle holder and exerting a first force onto a second side of the receptacle holder during the cycling step, the first and second sides being on opposite sides of the receptacle holder.
Wilson teaches a cartridge heater with thermal elements (each of items 3027 in figure 20(b)) which are Peltier devices (Wilson, paragraph [00536]) which provides thermal energy though the lateral side surface to each of the plurality of receptacle wells and one or more force-applying bodies positioned to provide a compressive force to a second lateral side surface (Wilson, paragraph [00519], the left hand heater, item 3027, and the force applying body on the right side) with the thermal element coupled to a lateral side surface of a support (Wilson, item 3007(b)) extending up from a base (Wilson, figure 20(a)). The left hand heater component and the force applying bodies allow for the heater to be opened and closed and to press the cartridge against the left hand heater component (Wilson, paragraphs [00519] and [00520]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the both of the thermal elements, with one of the thermal elements coupled to a first 
Regarding claim 2, Mitoma teaches wherein each of the receptacles is closed with a cap prior to step (a) (columns 2-3, lines 62-5), and wherein each of the closed receptacles is transported to a corresponding one of the receptacle wells with a receptacle transport mechanism (columns 2-3, lines 62-5).
Regarding claim 3, Mitoma teaches further comprising, after step (a), stripping each of the closed receptacles from the receptacle transport mechanism (columns 2-3, lines 62-5).
Regarding claim 5, Mitoma teaches wherein the reaction mixture comprise a PCR master mix (columns 6-7, lines 41-8).
Regarding claim 6, modified Mitoma teaches wherein the thermoelectric device is a Peltier device (see supra).
Regarding claim 10, modified Mitoma teaches wherein the support comprises a base portion and an upright portion (see supra), and wherein the thermoelectric device is situated between the upright portion of the support and the first side of the receptacle holder (see supra).
Regarding claim 19, Mitoma teaches wherein the optical communication is established with a plurality of optical fibers (figure 2 and column 3, lines 52-57), each of the optical fibers extending from a through-hole in a corresponding one of the receptacle wells (figure 2) to the excitation signal source and the emission signal detector (figure 2).
Regarding claim 20, Mitoma teaches wherein a first end of each optical fiber is disposed outside, within, or extending through the through-hole of an associated one of the receptacle wells (figure 2).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitoma and Wilson as applied to claim 3 above, and further in view of WO/2013/043203, hereinafter Holmes.

Holmes teaches a system and method for multi-purpose analysis in which a pipette is used for transporting vessels and can be used for handling flowing materials (Holmes, paragraph [0567]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a pipette as the receptacle transport mechanism because it would allow for the transporting of the receptacles as well as being utilized for handling of flowing materials (Holmes, paragraph [0567]).

Claims 7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitoma and Wilson as applied to claims, 1 and 10, respectively, above, and further in view of United States Application Publication No. 2011/0312102, hereinafter Jo.
Regarding claim 7, Mitoma and Wilson teach all limitations of claim 1; however, they fail to teach the support is in thermal communication with a heat sink.
Jo teaches a PCR system which has a heat sink which is in thermal communication with a support so that the heat sink can achieve a cooling effect using a natural convention effect (Jo, paragraph [0185]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added a heat sink in thermal communication with the support because it would achieve a cooling effect using a natural convention effect (Jo, paragraph [0185]).
Regarding claim 11, Mitoma and Wilson teach all limitations of claim 10; however, they fail to teach the base portion of the support is disposed on a heat sink.
Jo teaches a PCR system which has a heat sink which is in thermal communication with a support so that the heat sink can achieve a cooling effect using a natural convention effect (Jo, paragraph [0185]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the base portion disposed on a heat sink because it would achieve a cooling effect using a natural convention effect (Jo, paragraph [0185]).

Claims 14-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitoma and Wilson as applied to claim 1 above, and further in view of United States Application Publication No. 2004/0112969, hereinafter Saga.
Regarding claims 14-16, Mitoma and Wilson teach all limitations of claim 1, however, they fail to teach further comprising exerting a second force onto a top end of each of the receptacles during step (b), thereby seating or securing each of the receptacles within a corresponding one of the receptacle wells; wherein the second force is exerted by a cover moveable between an open position and a closed position, wherein the cover does not obstruct access to the receptacle wells when the cover is in the open position, and wherein the cover blocks access to the receptacle wells when the cover is in the closed position; and wherein the step of exerting the second force comprises rotating the cover between the open position and the closed position.
Saga teaches an incubator which has a step of exerting a second force onto a top end of each of the receptacles (Saga, paragraph [0058]), thereby seating or securing each of the receptacles within a corresponding one of the receptacle wells (Saga, paragraph [0058]) wherein the second force is exerted by a cover (Saga, item 7) moveable between an open position (Saga, figure 1) and a closed position (Saga, figure 7), wherein the cover does not obstruct access to the receptacle wells when the cover is in the open position (Saga, figure 1), and wherein the cover blocks access to the receptacle wells when the cover is in the closed position (Saga, figure 7); and wherein the step of exerting the second force comprises rotating the cover between the open position and the closed position (Saga, abstract) so that pressure can be applied to the vessels from above and therefore dew condensation on the upper part of the reaction vessel is prevented (Saga, paragraph [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the cover of Saga to the device of Mitoma because it would apply pressure to the vessels from above and therefore dew condensation on the upper part of the reaction vessel is prevented (Saga, paragraph [0006]).
Regarding claim 18, Mitoma teaches wherein the optical communication is established with a plurality of optical fibers (figure 2 and column 3, lines 52-57), each of the optical fibers extending from an 
Mitoma, Wilson and Saga discloses the claimed invention except for a first end of each of the optical fibers moves within a through-hole at the bottom center of a corresponding one of the receptacle wells when the cover moves between the open position and the closed position. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first end of each of the optical fibers movable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. MPEP §2144.04 (V)(D).

Claims 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mitoma and Wilson as applied to claim 1 above, and further in view of United States Patent No. 5,346,672, hereinafter Stapleton.
Regarding claims 14-17, Mitoma and Wilson teach all limitations of claim 1; however, they fail to teach the step of exerting a second force onto a top end of each of the receptacles during step (b), thereby seating or securing each of the receptacles within a corresponding one of the receptacle wells; wherein the second force is exerted by a cover moveable between an open position and a closed position, wherein the cover does not obstruct access to the receptacle wells when the cover is in the open position, and wherein the cover blocks access to the receptacle wells when the cover is in the closed position; wherein the step of exerting the second force comprises rotating the cover between the open position and the closed position; wherein the cover comprises a plurality of flexible extensions, each of the flexible extensions being associated with one of the receptacle wells, and wherein the flexible extensions are attached to and extend laterally from a rigid and rotatable member.
Stapleton teaches the step of exerting a second force onto a top end of each of the receptacles during step (b) (columns 7-8, lines 65-14), thereby seating or securing each of the receptacles within a corresponding one of the receptacle wells (columns 7-8, lines 65-14); wherein the second force is exerted by a cover moveable between an open position and a closed position (columns 7-8, lines 65-14), wherein the cover does not obstruct access to the receptacle wells when the cover is in the open position (columns 7-8, lines 65-14), and wherein the cover blocks access to the receptacle wells when the cover is 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized the cover of Stapleton with flexible extensions (pressure plates and springs) to the device of Mitoma where each flexible extension is associated with a receptacle well because it would minimize pressure increases from within the device which result from heating the chambers (Stapleton, column 5, lines 14-16).
Regarding claim 18, Mitoma teaches wherein the optical communication is established with a plurality of optical fibers (figure 2 and column 3, lines 52-57), each of the optical fibers extending from an associated one of the receptacle wells (figure 2) to the excitation signal source and the emission signal detector (figure 2).
Mitoma, Wilson and Saga discloses the claimed invention except for a first end of each of the optical fibers moves within a through-hole at the bottom center of a corresponding one of the receptacle wells when the cover moves between the open position and the closed position. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the first end of each of the optical fibers movable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. MPEP §2144.04 (V)(D).

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments that Wilson lacks a thermally conductive receptacle holder having wells that receive receptacles as well as a thermoelectric device situated between a support and a first side of the receptacle holder is not found persuasive. Firstly, Wilson is not being utilized for the teaching of the thermally conductive receptacle holder and the reference of Mitoma already provides this 
Regarding applicant’s argument that Wilson also lacks any component exerting a force onto a second side of the receptacle holder without applying force to any of the receptacles disposed in the receptacle wells is also not found persuasive. As discussed above, when one of ordinary skill in the art would have combined Mitoma and Wilson, they would have kept the receptacle holder of Mitoma and added the additional structure as disclosed in Wilson to the device of Mitoma. As such, there would be a force which is applied to the receptacle holder and not to the receptacles, thereby meeting the claim limitations.
Regarding applicant’s argument that the reference of Mitoma teaches a heater positioned on a contact surface of the container holder with the container and therefore, there would be no reason to employ the mounts of Wilson to the device of Mitoma is not found persuasive. Wilson provides a reasoning for why it would have been obvious to combine these to references and arrive at the claimed invention, with the reasoning being it would allow for the heater to be opened and closed and to press the cartridge against the left hand heater component (Wilson, paragraphs [00519] and [00520]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798